Title: William F. Gray to James Madison, 17 January 1832
From: Gray, William F.
To: Madison, James


                        
                            
                                Sir:
                            
                            
                                
                                    Fredericksburg
                                
                                Jan. 17. 1832
                            
                        
                        Enclosed, I now have the pleasure of handing you the statement of my little acct. which you called for some
                            time ago. Balance, if correctly stated $28.50—
                        Your further, and frequent, orders will be thankfully recieved, by Your obliged & obt. svt.
                        
                            
                                W. F. Gray
                            
                        
                    